                Case 3:20-cv-05340-RAJ Document 16 Filed 08/12/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   MARGARET TIETJEN,                                Civil No. 3:20-CV-05340-RAJ
 9            Plaintiff,
10
              vs.                                     ORDER
11
     COMMISSIONER OF SOCIAL
12   SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date
15   shall be amended as follows:

16            Defendant shall have up to and including September 9, 2020, to file an Answer to
17   Plaintiff’s Complaint, including the certified administrative record. If the Commissioner

18   is unable to file the certified administrative record on or before that date, Defendant shall
     file another motion for extension.
19
              DATED this 12th day of August, 2020.
20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23

24

     Page 1         ORDER - [3:20-CV-05340-RAJ]
